Title: To Benjamin Franklin from Jonathan Williams, Jr., 6 May 1773
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored sir
Boston May 6. 1773
Mrs. Walker wrote me a Letter and expressed great uneasiness about the welfare of her Son, which I have endeavoured to remove by the inclosed Answer, and as I dont know of any other way to convey it to her hands, must beg you will be so kind as to forward it. With best Respects to Mrs. Stevenson Love to Sally Franklin and all Freinds I remain as ever Your dutifull and affectionate Kinsman
Jona Williams Junr
 
Addressed: To / Doctr Benja Franklin / at Mrs Stevensons In / Craven Street / Strand / London
